Citation Nr: 0532563	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased initial rating for decreased 
visual acuity in the right eye, currently rated as 20 percent 
disabling. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1978 to 
February 1982.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for right eye 
disability and assigned a noncompensable rating effective 
June 30, 2003.  A notice of disagreement was received in 
January 2004, a statement of the case was issued in April 
2004, and a substantive appeal was received in May 2004. 
 
By rating decision in April 2004, the RO increased the rating 
for decreased visual acuity in the right eye to 20 percent, 
also effective June 30, 2003.  However, where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specified disability rating, the RO and Board are 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issue therefore remains in appellate status. 


FINDINGS OF FACT

1.   During the period contemplated by this appeal, the 
veteran's service-connected right eye has been manifested by 
blindness; service connection has not been established for 
the left eye and left eye visual acuity is 20/25.

2.  There is no evidence of anatomical loss of the service-
connected right eye or visual impairment of the left eye of 
20/50 or worse.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the veteran's service connected 
right eye disability have been met, effective from June 30, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.383(a), Part 4, including §§ 4.7, 4.79,  4.84a, Diagnostic 
Code 6070 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decisions and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
July 2003 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2003, which was prior to the 
November 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right eye disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected right eye is currently 
evaluated as 20% disabling  under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.  This rating code provides for 
impairment of visual acuity of 15/200 in one eye and 20/40 in 
the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6077.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  See 38 
C.F.R. § 4.84a, Table V.  A 20 percent evaluation will be 
assigned for vision in one eye of 20/200 (or 15/200), when 
corrected visual acuity in the other eye is 20/40.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.   A 30 percent evaluation 
corresponds to vision in one eye of 10/200 (or 5/200, or 
characterized by blindness, having only light perception), 
when corrected visual acuity in the other eye is 20/40.  38 
C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, and 6077.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2005); see 
also 38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service- connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice- connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. § 4.79.

Under the provisions of Diagnostic Code 6070, a 30 percent 
disability rating is assigned for blindness in one eye, 
having only light perception, with visual acuity in the other 
eye of 20/40 or better.  A 40 percent rating is warranted for 
blindness in one eye, having only light perception, with 
visual acuity in the other eye of 20/50 or worse.  See 38 
C.F.R. § 4.84a.  Further, a 40 percent evaluation will be 
assigned for anatomical loss of one eye, when corrected 
visual acuity in the other eye is 20/40. 38 C.F.R. § 4.84a, 
Diagnostic Code 6066.

The veteran is service-connected for decreased visual acuity 
in his right eye secondary to his service-connected multiple 
sclerosis.  In his recent claim for an increased rating, the 
veteran states that he is now blind in his right eye.  An 
August 2001 VA eye examination report shows that his 
uncorrected visual acuity was 20/20 in each eye, but 
documented complaints of blurry vision.  However, private 
treatment records in October 2002 show a diagnosis of optic 
neuritis of the veteran's right eye for which steroids were 
prescribed.  Despite treatment, his vision did not return. A 
September 2003 VA examination report shows that the veteran's 
best corrected visual acuity in the right eye was 20/300 and 
20/25 in his left eye.  He was unable to read any print at 
near with his right eye, but able to read 20/15 with his left 
eye with no correction.  The record notes that the veteran 
had a slight relative afferent pupillary defect in the right 
eye and confrontation visual fields were somewhat constricted 
on the right eye.  The veteran was unable to sit at the 
visual field machine for Goldmann visual field testing.  The 
right optic nerve was significantly paler than the left optic 
nerve. 

During a subsequent VA neurological, miscellaneous exam 
approximately one week later, the examination report states 
that the veteran was able to finger count in the right eye in 
the right superior nasal quadrant, and left eye visual field 
was full.  There was an afferent pupillary defect on the 
right.  The impression was severe visual loss in the right 
eye.  

A December 2003 treatment record shows that he had no light 
perception during the visual acuity test for the veteran's 
right eye, and his left eye was 20/20-1.  It is further noted 
that the veteran was unable to see with his right eye during 
an Ishiara plates test.  The doctor suspected functional 
visual loss. 

The RO assigned a 20% disability rating under Diagnostic Code 
6077 based on the September 2003 acuity test for vision in 
the right eye at 20/300 (15/200) and the left eye at 20/40.  
However, a subsequent VA exam and treatment record suggests 
total blindness in the right eye, which warrants a disability 
rating of 30%.  Since the left eye is not service-connected 
and there is no sign of visual impairment; and no evidence of 
anatomical loss of the right eye, a higher rating of 40% is 
not applicable under Diagnostic Codes 6066 and 6069.

The Board is faced with a conflicting medical record.  The 
September 2003 VA eye examination shows visual acuity of 
right eye 20/300 and left eye 20/40.  However, another VA 
examination for neurological disorders one week later 
suggested severe blindness in the right eye.  Further, 
December 2003 treatment records states that he cannot see out 
of his right eye and has no light perception, but it's 
unclear whether this is a functional vision loss.  Thus, 
after weighing the positive evidence with the negative 
evidence, the Board must conclude that such evidence is in a 
state of equipoise.  In such situations, a decision favorable 
to the appellant is mandated by 38 U.S.C.A. § 5107(b).  

In sum, the Board finds that the criteria for a 30 percent 
rating for right eye disability have been met.  Further, 
after reviewing the evidence pertinent to the time period 
contemplated by the appeal, the Board finds that assignment 
of the 30 percent rating is warranted effective June 30, 
2003.  Fenderson. 




ORDER

Entitlement to an increased initial rating to 30 percent, but 
not greater, for veteran's right eye disability is warranted, 
effective June 30, 2003.  To this extent, the appeal is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


